DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 29 JUL 2022.  The status of the claims is as follows:
Claims 1-3, 5, 6, 9, 11, 13, 14, 16, 18, 22, and 26-36 are pending.
Claims 1, 3, 22, and 34 are amended.
Claims 4, 7, 8, 10, 12, 15, 17, 19-21, and 23-25 are canceled.
Claim 36 is new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11, 13, 14, 16, 18, 26, 27, and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanjolia ‘780 (U.S. PGPub 2011/0165780).  With regards to Claim 3 and dependents, Examiner cites Carpenter ‘768 (U.S. PGPub 2002/0129768) for its definition at Column 1 Lines 16-17 that includes ALD methods in the broader family of CVD methods; therefore, for Claim 3 and dependents, CVD processes are considered to include ALD processes.
Claim 1 – Kanjolia ‘780 teaches a method of forming a ruthenium-containing film by atomic layer deposition (ALD) (PG 0012, ALD), the method comprising
performing one or more cycles to form the ruthenium-containing film (PG 0047, 300 cycles), wherein each cycle comprises delivering at least one precursor (PG 0028, ruthenium precursor) followed by a purge gas (PG 0045, argon; PG 0046, precursor / purge / precursor / purge sequence in every cycle) to a substrate (PG 0028, film formed on substrates) and an oxygen-free co-reactant (PG 0030, oxygen-free co-reactant variation) followed by the purge gas (PG 0045, argon; PG 0046, precursor / purge / precursor / purge sequence in every cycle) to a substrate (PG 0028, film formed on substrates) to form the ruthenium-containing film, wherein the at least one precursor corresponds in structure to Formula I: (L)Ru(CO)3 (Formula I) (PG 0019)
wherein L is selected from the group consisting of a linear or branched C2-C6-alkenyl and a linear or branched C1-C6-alkyl; and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6-alkenyl, C1- C6-alkyl, alkoxy and NR1R2; wherein R1 and R2 are independently alkyl or hydrogen (PG 0019); and
after completing the one or more cycles (PG 0047, 300 cycles of ALD; the last cycle occurs after 299 completed cycles of ALD and therefore the last purge step in the last cycle occurs after 299 completed cycles of ALD) annealing the ruthenium-containing film under vacuum (PG 0041, 1 torr) or in the presence of an inert gas (e.g. PG 0045-0046, the final purge step of the final ALD cycle is 8 seconds of heating the substrate under argon.  Annealing is heat treatment of a material.), wherein the annealing is performed at about 300 degrees Celsius (PG 0039, 300 degrees Celsius).  
Claim 2 – Kanjolia ‘780 teaches the method of claim 1, wherein the oxygen-free co-reactant is selected from the group consisting of NH3, H2, hydrazine, or alkylhydrazine (PG 0031).
Claim 26 – Kanjolia ‘780 teaches the method of claim 1, wherein the inert gas comprises Ar (PG 0045) and the reducing gas comprises H2 (PG 0031).  
Claim 27 – Kanjolia ‘780 teaches the method of claim 1, wherein the substrate temperature is from about 150°C to about 350°C (PG 0039, 300 degrees Celsius).
Claim 29 – Kanjolia ‘780 teaches the method of claim 1, wherein the ruthenium-containing film is conformally deposited (PG 0003, ALD is a conformal deposition process; PG 0038 is an ALD process).  
Claim 30 – Kanjolia ‘780 teaches the method of claim 1, wherein L is a linear or branched dienyl-containing moiety (PG 0020), and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6- alkenyl, alkoxy and NR1R2; and R1 and R2 are independently alkyl or hydrogen (PG 0021 with reference to PG 0019).  
Claim 31 – Kanjolia ‘780 teaches the method of claim 1, wherein L is a linear or branched dienyl-containing moiety selected from the group consisting of butadienyl, pentadienyl, hexadienyl, heptadienyl and octadienyl (PG 0020).  
Claim 32 – Kanjolia ‘780 teaches the method of claim 1, wherein the at least one precursor is selected from the group consisting of:
(η4-buta- 1,3-diene)tricarbonylruthenium (PG 0024);
(η4-2,3-dimethylbuta-1,3-diene)tricarbonylruthenium (PG 0025); and
(η4-2-methylbuta-1,3-diene)tricarbonylruthenium (PG 0026).  
Claim 33 – Kanjolia ‘780 teaches the method of claim 1, wherein the substrate is selected from the group consisting of silicon, silicon oxide, silicon nitride, tantalum, tantalum nitride, or copper (PG 0032).
Claim 34 – Kanjolia ‘780 teaches the method of Claim 1, wherein the oxygen-free co-reactant is selected from the group consisting of NH3, hydrazine, or alkylhydrazine (PG 0031) and the ruthenium-containing film comprises substantially no nitrogen (Kanjolia ‘780 discloses the formation of a ruthenium-containing film in a process using chemicals and process conditions commensurate with the instantly claimed invention.  Per MPEP 2112.01(I):  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  In this case, Examiner finds a prima facie case of anticipation based on the above analysis.)

Claim 3 – Kanjolia ‘780 teaches a method of forming a ruthenium-containing film by CVD (PG 0012, ALD; as discussed above, CVD is held to include ALD), the method comprising
performing one or more cycles to form the ruthenium-containing film (PG 0047, 300 cycles), wherein each cycle comprises delivering at least one precursor (PG 0028, ruthenium precursor) followed by a purge gas (PG 0045, argon; PG 0046, precursor / purge / precursor / purge sequence in every cycle) to a substrate (PG 0028, film formed on substrates) and a non-oxygen co-reactant selected from the group consisting of hydrazine and alkylhydrazine (PG 0031) followed by the purge gas (PG 0045, argon; PG 0046, precursor / purge / precursor / purge sequence in every cycle) to a substrate (PG 0028, film formed on substrates) to form the ruthenium- containing film, wherein the at least one precursor corresponds in structure to Formula I: (L)Ru(CO)3 (Formula I) (PG 0019)
wherein L is selected from the group consisting of a linear or branched C2-C6-alkenyl and a linear or branched C1-C6-alkyl; and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6-alkenyl, C1- C6-alkyl, alkoxy and NR1R2; wherein R1 and R2 are independently alkyl or hydrogen (PG 0019); and
after completing the one or more cycles (PG 0047, 300 cycles; the last cycle occurs after 299 completed cycles and therefore the last purge step in the last cycle occurs after 299 completed cycles) annealing the ruthenium-containing film under vacuum (PG 0041, 1 torr) or in the presence of an inert gas (e.g. PG 0045-0046, the final purge step of the final cycle is 8 seconds of heating the substrate under argon.  Annealing is heat treatment of a material.), wherein the annealing is performed at about 300 degrees Celsius (PG 0039, 300 degrees Celsius).  
Claim 5 – Kanjolia ‘780 teaches the method of claim 3, wherein the inert gas comprises Ar (PG 0045) and the reducing gas comprises H2 (PG 0031).
Claim 6 – Kanjolia ‘780 teaches the method of claim 3, wherein the substrate temperature is from about 150°C to about 350°C (PG 0045, 300 degrees Celsius).
Claim 11 – Kanjolia ‘780 teaches the method of claim 3, wherein the ruthenium-containing film is conformally deposited (PG 0003, ALD is a conformal deposition process; PG 0038 is an ALD process).  
Claim 13 – Kanjolia ‘780 teaches the method of claim 3, wherein L is a linear or branched dienyl-containing moiety (PG 0020), and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6- alkenyl, alkoxy and NR1R2; and R1 and R2 are independently alkyl or hydrogen (PG 0021 with reference to PG 0019).  
Claim 14 – Kanjolia ‘780 teaches the method of claim 3, wherein L is a linear or branched dienyl-containing moiety selected from the group consisting of butadienyl, pentadienyl, hexadienyl, heptadienyl and octadienyl (PG 0020).  
Claim 16 – Kanjolia ‘780 teaches the method of claim 3, wherein the at least one precursor is selected from the group consisting of:
(η4-buta- 1,3-diene)tricarbonylruthenium (PG 0024);
(η4-2,3-dimethylbuta-1,3-diene)tricarbonylruthenium (PG 0025); and
(η4-2-methylbuta-1,3-diene)tricarbonylruthenium (PG 0026).  
Claim 18 – Kanjolia ‘780 teaches the method of claim 3, wherein the substrate is selected from the group consisting of silicon, silicon oxide, silicon nitride, tantalum, tantalum nitride, or copper (PG 0032).
Claim 35 – Kanjolia ‘780 teaches the method of Claim 3, wherein the ruthenium-containing film comprises substantially no nitrogen (Kanjolia ‘780 teaches a process commensurate with Claim 3 which produces a ruthenium-containing film.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.  See MPEP 2112.01.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia ‘780 in view of Kim ‘468 (U.S. PGPub 2013/0146468).
Claim 22 – Kanjolia ‘780 teaches a method of forming a ruthenium-containing film, the method comprising:
annealing the ruthenium-containing film in the presence of an inert gas (e.g. PG 0045-0046, the final purge step of ALD is 8 seconds of heating the substrate under argon.  Annealing is heat treatment of a material.), at a temperature between about 300 – 400 degrees Celsius (PG 0039, 300 degrees Celsius),
wherein the ruthenium-containing film is formed from ALD (PG 0012, ALD) comprising delivering one or more of
(η4-buta- 1,3-diene)tricarbonylruthenium (PG 0024);
(η4-2,3-dimethylbuta-1,3-diene)tricarbonylruthenium (PG 0025); and
(η4-2-methylbuta-1,3-diene)tricarbonylruthenium (PG 0026)
followed by a purge gas (PG 0045, argon; PG 0046, precursor / purge / precursor / purge sequence in every cycle) and an oxygen-free co-reactant (PG 0030, oxygen-free co-reactant variation) followed by the purge gas (PG 0045, argon; PG 0046, precursor / purge / precursor / purge sequence in every cycle) to a substrate (PG 0028, film formed on substrates), wherein the oxygen-free co-reactant is selected from the group consisting of NH3, H2, hydrazine, or alkylhydrazine (PG 0031).
Kanjolia ‘780 does not teach or suggest an annealing step such that the resistivity of the annealed film is at least about 10% less than the non-annealed film.  Kim ‘468 teaches a method of lowering the resistivity of a ruthenium-containing film (PG 0027), the method comprising:
annealing a formed ruthenium-containing film under vacuum in the presence of a reducing gas (PG 0026 in view of PG 0023, 2-30 Torr is vacuum conditions, hydrogen is a reducing gas) at a temperature between about 3000C-4000C (PG 0026, 300 degrees Celsius is expressly taught) to form an annealed ruthenium-containing film having a resistivity at least about 10% less than the ruthenium-containing film (PG 0027 in view of PG 0021; the as-deposited ruthenium film has a resistivity of 100-200 micro-ohm-cm, whereas the hydrogen treated film has a resistivity of about 60 micro-ohm-cm; this is a reduction of 40-70% depending on the initial ruthenium film).
Examiner notes that Kim ‘468 discloses materials commensurate with Kanjolia ‘780 (PG 0022, 0027), and both references disclose comparable uses for the formed films (Kanjolia ‘780 PG 0003, 0007; Kim ‘468 PG 0003, 0013).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kanjolia ‘780 to additionally perform the hydrogen annealing treatment as suggested by Kim ‘468, as both references want to form ruthenium films for use in microelectronic / semiconductor applications and Kim ‘468 teaches that annealing the ruthenium film in hydrogen advantageously lowers the resistance of the film; since both references are drawn to the same use for the film, the advantage derived in Kim ‘468 is desirable for the film of Kanjolia ‘780 as well).
Claim 36 – Kanjolia ‘780 / Kim ‘468 teaches the method of Claim 22, wherein the inert gas comprises argon (Kanjolia ‘780 PG 0045, argon; PG 0046, precursor / purge / precursor / purge sequence in every cycle).

Claims 28 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia ‘780 as applied to Claims 1 and 3 above, and further in view of Tseng ‘764 (U.S. Patent 6,503,764).
Claim 28 – Kanjolia ‘780 teaches the method of claim 1, but does not teach or suggest wherein the ruthenium-containing film has a thickness of about 1 nm to about 20 nm. Kanjolia ‘780 PG 0003 recognizes that the number of cycles performed is result-effective with regards to final thickness. Kanjolia ‘780 teaches that a particular use for the ruthenium-containing film is in DRAM devices (PG 0052). Tseng ‘764 teaches a method for making stacked capacitors in high density DRAM circuits (Column 2 Lines 34-36) and teaches that in DRAM devices which comprise ruthenium films, the ruthenium films may desirably be formed to a thickness of 100 – 1000 Angstroms (10 –  100 nm) (Column 3 Lines 6-9). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kanjolia ‘780 to deposit its ruthenium film to a thickness of 10 nm as suggested by Tseng ‘764, as Kanjolia ‘780 wants to form ruthenium-containing films for use in DRAM devices and Tseng ‘764 discloses methods of making DRAM devices which desirably comprise ruthenium films of 10 nm thickness.
Claim 9 – Kanjolia ‘780 teaches the method of claim 3, but does not teach or suggest wherein the ruthenium-containing film has a thickness of about 1 nm to about 20 nm. Kanjolia ‘780 PG 0003 recognizes that the number of cycles performed is result-effective with regards to final thickness. Kanjolia ‘780 teaches that a particular use for the ruthenium-containing film is in DRAM devices (PG 0052). Tseng ‘764 teaches a method for making stacked capacitors in high density DRAM circuits (Column 2 Lines 34-36) and teaches that in DRAM devices which comprise ruthenium films, the ruthenium films may desirably be formed to a thickness of 100 – 1000 Angstroms (10 - 100 nm) (Column 3 Lines 6-9). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kanjolia ‘780 to deposit its ruthenium film to a thickness of 10 nm as suggested by Tseng ‘764, as Kanjolia ‘780 wants to form ruthenium-containing films for use in DRAM devices and Tseng ‘764 discloses methods of making DRAM devices which desirably comprise ruthenium films of 10 nm thickness.

Response to Arguments
Applicant's arguments filed 29 JUL 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 7) that Kanjolia ‘780 does not disclose an anneal step commensurate with the claims.  Examiner respectfully disagrees.  The cited example of Kanjolia ‘780 comprises treatment of a substrate at 300 degrees Celsius under vacuum conditions (1 torr) and under the exposure of argon (the purge gas in the ALD process).  Annealing is heat treatment of a material; since the substrate is being heated, the ALD process reads on annealing the deposited material.  Kanjolia ‘780 further discloses 300 process cycles at PG 0047.  The 300th cycle, and therefore the purge steps in the 300th cycle, occur after 299 process cycles have been completed.  This is commensurate in in scope with the invention as presently claimed.
Applicant argues (Page 8) that Claims 34 and 35 are novel over Kanjolia ‘780.  Examiner respectfully disagrees for the reasons cited above.  With respect to Claim 34 specifically, Examiner maintains a prima facie case of anticipation for the reasons disclosed in the rejection of Claim 34 above.
Applicant argues (Pages 8-9) that Claim 22 is not prima facie obvious over Kanjolia ‘780 and Kim ‘468.  Examiner respectfully disagrees.  Both Kanjolia ‘780 and Kim ‘468 want to form ruthenium-containing films for use in microelectronic and semiconductor applications, as discussed above; both references also disclose comparable precursors for the purpose as disclosed above.  Kim ‘468 teaches that the hydrogen anneal of its ruthenium-containing film advantageously lowers the resistivity of the film; since the films in both references are desired for the same purposes, an advantageous treatment of a film in one reference would be desired for the other film to confer the same advantage for the same purpose.  Therefore, adding the hydrogen annealing step of Kim ‘468 to the process of Kanjolia ‘780 (which comprises an annealing step in an inert gas commensurate with Claim 22 as discussed above) is held to be prima facie obvious.
Applicant argues (Page 9) that new Claim 36 depends from Claim 22 and is not  obvious for at least the same reasons as Claim 22, and further for the subject matter contained in the claim.  Examiner respectfully notes that Claim 22 is held to be obvious for the reasons disclosed above and further notes that Kanjolia ‘780 expressly discloses argon as an inert annealing gas as discussed above.
Applicant argues (Pages 9-10) that since there is no annealing step in Kanjolia ‘780, there is no reason to modify Kanjolia ‘780 to arrive at the invention of Claims 28 and 9.  Examiner respectfully disagrees, noting that the ALD process of Kanjolia ‘780 is held to read on annealing as discussed above.
Applicant does not separately argue dependent claims other than those specifically recited above.  In the absence of arguments which serve to distinguish these dependent claims over the prior art, Examiner maintains the propriety of the rejection of the non-argues dependent claims as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712